Citation Nr: 1543981	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD) with hyperlordosis, scoliosis, and retrolisthesis.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July to September 2003 and served on active duty from July 2005 to October 2006, including service in Kuwait and Iraq.  He also had additional periods of ACDUTRA with the Army National Guard between 2002 and 2013.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2007, the RO denied entitlement to service connection for lumbago (low back pain).  In March 2010, the RO denied entitlement to service connection for eczema, claimed as fungus all over the body.  These issues have been recharacterized for the reasons indicated below.  In September 2011, the RO denied entitlement to service connection for headaches.

In May 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In February 2015, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of each hearing is of record.

The issues of entitlement to service connection for a skin disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's lumbar spine DDD with hyperlordosis, scoliosis, and retrolisthesis is related to service. 

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD with hyperlordosis, scoliosis, and retrolisthesis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are multiple references to in-service back symptoms, treatment, and diagnoses in the service treatment records.  For example, the Veteran was treated for thoracic back strain in February and May 2006, and a September 2006 service treatment record reflects that the Veteran developed low back pain in November 2005, possibly due to wearing body armor.  The Veteran was placed on restricted duty from February to April 2006.  He has thus met the in-service disease or injury requirement.

There are also multiple diagnoses of low back disorders since the Veteran filed his original claim seeking compensation for low back injury in November 2006.  An April 2010 VA thoracic spine X-ray showed DDD at approximately T4-5 and scoliosis of the lumbar spine.  Alabama Chiropractic and Spine Care treatment records from May 2009 to November 2010 contain diagnoses of hyperlordosis, scoliosis, retrolisthesis, and chronic low back and lower extremity pain and radiculopathy.  January and February 2011 VA MRI reports contained diagnoses of disc bulge and suspicious left sacroiliac joint arthritis.  An October 2013 VA examination report contains a diagnosis of lumbar spine DDD.  Thus, although the October 2006 VA examiner diagnosed only lumbago (back pain) and found that there was insufficient evidence to warrant an acute diagnosis with normal X-ray and normal examination, the other evidence containing diagnoses of lumbar spine disorders reflects that the Veteran has met the current disability requirement.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  See also Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).

The dispositive issue in this case is thus whether the Veteran's current lumbar spine disabilities are related to his in-service back disorders.  During the DRO and Board hearings, the Veteran offered competent, credible testimony that, while performing transportation and combat support duties in Kuwait and Iraq, he carried heavy equipment, travelled for long periods of time on poor quality roads, and experienced back symptoms since that time.  This testimony is also consistent with the places and circumstances of the Veteran's service, as his DD Form 214 reflects that he served in Kuwait and Iraq as a bridge crewmember.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As neither the October 2006 nor October 2013 VA examiner offered an opinion as to the etiology of the Veteran's back pain, the only evidence as to whether there is a relationship between the Veteran's current lumbar spine disabilities and the in-service back disorders is the Veteran's testimony.  As this testimony includes competent, credible evidence of continuous thoracolumbar spine symptoms in and since service that is consistent with the service treatment records and circumstances of the Veteran's service, the evidence is approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD with hyperlordosis, scoliosis, and retrolisthesis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for lumbar spine DDD with hyperlordosis, scoliosis, and retrolisthesis is granted.


REMAND

The Veteran contends that he has a current skin disability that is related to service.  During the Board hearing, the Veteran testified that he had a skin rash in the summer of 2005 while preparing to deploy to Kuwait and Iraq, for which he sought and received treatment, and that he has had a rash continuously since then, although it has varied in size.  A June 21, 2005 service treatment note reflects that the Veteran complained of itchy, blurry eyes and a rash of the feet.

On the December 2009 VA examination, the question posed was whether the Veteran's current nummular dermatitis and dermatophytosis of the foot and tinea was due to or the result of the one treatment the Veteran received on active duty.  The examiner answered this question in the negative.  However, given the Veteran's competent, credible testimony that, although he sought treatment only once he has had the rash continuously during and since service, the Board cannot ignore the possibility that the examiner relied on the fact that the Veteran had only sought treatment once as the basis for his negative nexus opinion, when in fact the Veteran experienced symptoms more often.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  As the opinion is therefore inadequate, a new one should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Moreover, given that the Veteran testified that the symptoms of the rash wax and wane, and are generally worse than they were at the time of the October 2013 VA examination, see Board Hearing Transcript, at 4-5, a new VA examination is warranted.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In addition, the Veteran's testimony and the VA treatment notes reflect that he experiences headaches, and he has offered competent, credible evidence that he experienced headaches in service.  He has also contended that they may be related to a service connected disease or injury.  The Veteran is now in receipt of service connection for PTSD, sleep apnea, and lumbar spine disability.  As the evidence thus indicates that the Veteran has current headaches that may be associated with service or a service connected disability, a VA examination as to the etiology of his headaches is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claims for entitlement to service connection for a skin disability and headaches are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination as to the etiology of any current skin disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disability is related to or had its onset during the Veteran's military service. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his report of having skin symptoms since the summer of 2005 should be considered credible.

3.  Schedule the Veteran for a VA examination as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's headaches are related to or had their onset during his military service.

The examiner should also indicate whether they are either (a) caused or (b) aggravated by one or more of the service connected diseases of obstructive sleep apnea, PTSD, and lumbar spine DDD with hyperlordosis, scoliosis, and retrolisthesis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a skin disability and headaches.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


